Buchanan, J.
This is a petitory action for land in possession of the defendant.
The widow and universal legatee of defendant answered, pleading title to the laud claimed ; and called in warranty various persons.
There was judgment in favor of defendant, and plaintiffs have appealed.
A motion to dismiss is made, on. account of the want of proper parties, the names of several warrantors having been omitted, as obligees, in the appeal bond, contained in the transcript which was filed in this court on the 27 th January, 1859, being the third judicial day after the return day of the appeal.
The appellant has endeavored to cure this defect, by filing in the Clerk’s office of the court of the first instance, on the 29th day of January, 1859, another appeal bond, containing the names, as obligees, of the warrantors, who were omitted in the first bond. A copy of the bond of the 29 th January, certified by the Clerk of the District Court, was filed in this court on the 31st January, 1859, without prejudice to the right of appellees to object to the same.
The appellee contends that the last named bond was too late. And we are of that opinion. The appellant had by law three judicial days after the return day to 'file his appeal in this court. That delay had expired before the second bond was tendered, and no order had been made for an extension of time for the return of the appeal. On the contrary, the transcript of appeal was already filed.
The appeal is, therefore, dismissed at the costs of appellants.